UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 3) Pharmasset, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 71715N106 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ] Rule 13d-1(b) [ ] Rule 13d-1(c) [X] Rule 13d-1(d) Page 1 of 5 Pages CUSIP No. 71715N106 13G Page2 of 5 Pages 1. NAMES OF REPORTING PERSONS Raymond F. Schinazi 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[ ] (b)[ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 4.87% TYPE OF REPORTING PERSON IN CUSIP No. 71715N106 13G Page3 of 5 Pages Item 1(a).Name of Issuer: Pharmasset, Inc. (the “Company”) Item 1(b).Address of Issuer’s Principal Executive Offices: 303-A College Road East Princeton, New Jersey 08540 Item 2(a).Name of Person Filing: Raymond F. Schinazi Item 2(b).Address of Principal Business Office or, if None, Residence: 2881 Peachtree Road, Unit # 1403 Atlanta, Georgia 30305 Item 2(c).Citizenship: United States Item 2(d).Title of Class of Securities: Common Stock, $.001 par value Item 2(e)CUSIP Number: 71715N106 Item 3.If this Statement is Filed Pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c), Check Whether the Person Filing is a: Not Applicable. (a) [ ] Broker or dealer registered under Section 15 of the Exchange Act. (b) [ ] Bank as defined in Section 3(a)(6) of the Exchange Act. (c) [ ] Insurance company as defined in Section 3(a)(19) of the Exchange Act. (d) [ ] Investment company registered under Section 8 of the Investment Company Act. (e) [ ] An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with Rule 13d 1(b)(1)(ii)(G); (h) [ ] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) [ ] A church plan that is excluded from the definition of an investment company under Section 3I(14) of the Investment Company Act; (j)
